                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 UNITED STATES OF AMERICA,                         :       CRIMINAL CASE NO: 1:21-CR-00085
                                                   :
                       Plaintiff,                  :       JUDGE DLOTT
                                                   :
        v.                                         :
                                                   :       NOTICE OF APPEARANCE
                                                   :
 TRES GENCO,                                       :
                                                   :
                       Defendant.                  :
                                                   :


       Timothy S. Magnan, Assistant United States Attorney, Southern District of Ohio, hereby

gives notice to the Court that he is entering an appearance as co-counsel for the United States in

the above captioned case.

       Assistant United States Attorney Megan Gaffney Painter remains lead counsel for the

United States.

                                                       Respectfully submitted,

                                                       VIPAL J. PATEL
                                                       United States Attorney


                                                       s/Timothy S. Mangan
                                                       TIMOTHY S. MANGAN (069287)
                                                       Assistant United States Attorney
                                                       221 East Fourth Street, Suite 400
                                                       Cincinnati, Ohio 45202
                                                       Office: (513) 684-3711
                                                       Fax: (513) 684-6385
                                                       E-mail: Timothy.Mangan@usdoj.gov
                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Notice of Appearance was served this 27th

day of July, 2021 electronically on all Counsel of record.


                                                     s/Timothy S. Mangan
                                                     TIMOTHY S. MANGAN (069287)
                                                     Assistant United States Attorney




                                                 2
